               IN THE UNITED STATES DISTRICT COURT
             FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                        SOUTHERN DIVISION

UNITED STATES OF AMERICA

v.                                             CAUSE NO. 1:18CR141-LG-RHW-1

TARYN GOIN NAIDOO

ORDER GRANTING GOVERNMENT’S MOTION IN LIMINE TO EXCLUDE
                MENTAL HEALTH EXPERTS

      BEFORE THE COURT is the [65] Motion in Limine to Exclude Mental

Health Experts filed by the United States of America (“the Government”). The

defendant, Taryn Goin Naidoo, intends to call two mental health experts to testify

at trial about his mental state. The Government’s Motion argues that these two

mental health experts should not be permitted to testify at trial because their

proffered testimony “violates multiple provisions of the Federal Rules of Evidence.”

(Mot. Limine 3, ECF No. 65.) The Motion is fully briefed. Having considered the

submissions of the parties and relevant law, the Court finds that the Government’s

Motion in Limine to Exclude Mental Health Experts should be granted because the

probative value of the expert witness testimony is substantially outweighed by the

danger of confusing the jury.

      The [32] Superseding Indictment in this case charges Mr. Naidoo with three

counts of possession of child pornography, each in violation of 18 U.S.C. §§

2252(a)(4)(B) and (b)(2). Trial is set for January 6, 2020. On October 16, 2019,

Naidoo served the Government with notice of his intent to present evidence from
two mental health experts, Dr. Criss Lott and Dr. Susan Niemann-Hightower,

pursuant to Federal Rule of Criminal Procedure 16(b)(1)(C). Dr. Lott, a clinical and

forensic psychologist, clinically interviewed and tested Naidoo and, based upon the

information obtained, opines that (a) Mr. Naidoo represents a low risk for

committing sexual offenses, (b) Mr. Naidoo has no history of sexual offending or

violent behavior, and (c) Dr. Lott encountered no evidence that Naidoo suffers from

severe psychopathology. Dr. Niemann-Hightower, an expert in mental health

counseling, assessment, and evaluation, met with Naidoo in counseling sessions

post-indictment and, based on those encounters, opines that Naidoo (a) is a

heterosexual male who enjoys watching mainstream pornography involving

consenting adults and (b) demonstrates no signs of atypical thoughts or deviant

tendencies, instead holding norm-favoring beliefs.1

      On December 4, 2019, the Government filed the instant Motion in Limine

seeking to exclude Naidoo’s mental health experts. The Motion asserts that Dr.

Lott and Dr. Niemann-Hightower should not be permitted to give their proffered

testimony at trial because it (1) violates Federal Rule of Evidence 704(b)’s

prohibition on opining as to whether the defendant possessed the mental state or

condition that constitutes an element of the crime charged, (2) is irrelevant and

inadmissible under Rules 401 and 402, (3) is highly confusing and would mislead a




1 Neither the Government nor the defendant has provided the Court with a copy of
either expert report. However, the parties are in agreement regarding the
conclusions reached by the two mental health experts, and the defendant takes no
issue with the Government’s representation of the content of the expert reports.
                                          -2-
jury in violation of Rule 403, and (4) fails to satisfy the reliability requirements of

Rule 702 and Daubert v. Merrell Dow Pharmaceuticals, Inc., 509 U.S. 579 (1993).

      18 U.S.C. § 2252(a)(5)(B) applies to anyone who

             knowingly possesses . . . 1 or more books, magazines,
             periodicals, films, video tapes, or other matter which
             contain any visual depiction that has been mailed, or has
             been shipped or transported using any means or facility of
             interstate or foreign commerce or in or affecting interstate
             or foreign commerce, or which was produced using
             materials which have been mailed or so shipped or
             transported, by any means including by computer, if--
                    (i) the producing of such visual depiction involves
                    the use of a minor engaging in sexually explicit
                    conduct; and
                    (ii) such visual depiction is of such conduct . . . .

18 U.S.C. § 2252(a)(4)(B); see United States v. Grimes, 244 F.3d 375, 377 n.1 (5th

Cir. 2001). Thus, to prove the possession counts against Naidoo, the Government

will be required to show beyond a reasonable doubt that he “(1) knowingly (2)

possessed material containing [a visual depiction of an actual minor engaging in

sexually explicit conduct] (3) that had been transported in interstate or foreign

commerce by any means, including by computer.” United States v. Woerner, 709

F.3d 527, 535 (5th Cir. 2013).

      The proposed expert testimony clearly has no bearing on the second and third

elements of the charged offense. The testimony has some relevance, however, to the

issue of Mr. Naidoo’s knowledge. Someone would presumably be less likely to

knowingly possess child pornography if he is not sexually attracted to minors. See

Fed. R. Evid. 401 (“Evidence is relevant if . . . it has any tendency to make a

[consequential] fact more or less probable . . . .”); United States v. Pires, 642 F.3d 1,

                                           -3-
11 (1st Cir. 2011) (“[E]vidence that bears on the question of motive ordinarily has

some probative value in a criminal case.”). But where, as here, the offense charged

is a general intent crime, see Faucett v. United States, 872 F.3d 506, 511 (7th Cir.

2017) (collecting cases from other circuits), expert testimony offered to show lack of

motive is “of diminished relevance.” Pires, 642 F.3d at 11; see United States v.

Wallenfang, 568 F.3d 649, 660 (8th Cir. 2009) (holding that a defendant’s “motive”

for possessing child pornography was “immaterial and irrelevant”). The central

question concerning Mr. Naidoo’s intent will be whether he knowingly possessed

child pornography – did he know of the contents of the electronic storage devices

that allegedly belong to him? This subtle distinction between the intent required

for the offense and the intent Naidoo seeks to disprove is where the Government’s

arguments under Rule 403 come in to play.

      Rule 403 provides that “[t]he Court may exclude relevant evidence if its

probative value is substantially outweighed by a danger of one or more of the

following: unfair prejudice, confusing the issues, misleading the jury, undue delay,

wasting time, or needlessly presenting cumulative evidence.” Fed. R. Evid. 403.

Expert evidence “presents a special level of complexity in constructing the balance

between probative value and unfairly prejudicial effect. This complexity arises out

of the concern that, because of an expert’s statute qua expert, jurors may assign

more weight to expert testimony than it deserves.” Pires, 642 F.3d at 12. Jurors

regularly decide the type of the general intent issue present in this case without the

help of expert testimony. Under the circumstances, the Court is of the opinion that



                                          -4-
the proffered expert testimony presents a special risk of jury confusion that

substantially outweighs the testimony’s limited probative value. See id. at 11-12;

Wallenfang, 568 F.3d 660.

      The defendant notes in his [68] Response in Opposition that in an affidavit in

support of a search warrant application in this case, “a government investigator

stated that she believed the Defendant likely displays characteristics common to

individuals who have a sexual interest in children and/or receive, or possess images

of child pornography.” (Resp. Opp. 2, ECF No. 68.) That investigator is listed as a

Government witness in this case. The defendant’s understandable concern is that

the Government’s witness will testify to his sexual predilections,2 but the fact that a

witness made a statement in a search warrant affidavit does not mean that this

witness will make the same statement at trial. Should testimony on this subject

arise during trial, counsel for the defendant may raise appropriate arguments and

objections.

      Having determined that the defendant’s proffered expert testimony is

excluded under Rule 403, the Court need not address the other alternative

arguments for its exclusion.

      IT IS THEREFORE ORDERED AND ADJDUGED that the [65] Motion in

Limine to Exclude Mental Health Experts filed by the United States of America is




2The Court would note that its opinion concerning the risk of jury confusion
resulting from expert testimony about the defendant’s sexual predilections cuts both
ways. This conclusion would be equally applicable to a contrary expert opinion
proffered by the Government.
                                          -5-
GRANTED. The proffered testimony of the defendant’s two mental health experts,

Dr. Criss Lott and Dr. Susan Niemann-Hightower, is hereby excluded under

Federal Rule of Evidence 403.

      SO ORDERED AND ADJUDGED this the 18th day of December, 2019.

                                            s/   Louis Guirola, Jr.
                                            LOUIS GUIROLA, JR.
                                            UNITED STATES DISTRICT JUDGE




                                      -6-
